Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending; claims 1, 6 and 11 are independent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7 and 10-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kapoor et al., Patent No.: US 9,619,535 (Kappor).

Claim 1.	Kappor teaches:	
A system for use with an analytic applications environment, for controlling an order of running jobs associated with a data pipeline process and flow of data, comprising:
a computer including one or more processors, that provides access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants; (col. 3, l. 26-col. 4, l. 5; FIG. 1, a customer’s task is processed by extracting data from “data sources 102, 104, and 106” and loading data “into data warehouse 134” in data tier 120)
wherein a data pipeline or other processing component performs at least one of an extract, transform, load or other data pipeline process to extract data from an enterprise application or database environment, to be loaded into a data warehouse; (col. 3, l. 26-col. 4, l. 315; FIG. 1, ETL application 110 is used “for extracting data from temporary staging 132, potentially performing one or more data transformations on the extracted data, and loading the transformed data into data warehouse 134”)
wherein each tenant can be associated with an activation plan that is used by the system to control operation of the data pipeline or process, or services, to address requirements of that tenant; (col. 7, ll. 26-45, col. 8, ll. 29-43, an activation plan is a model related to, for example, job scheduling, job prioritization, data mart creation, etc., used for performing certain tasks for a tenant)
wherein over a period of time, the system collects or records historical performance data associated with a plurality of activation plans for one or more tenants; and (col. 7, ll. 26-45, col. 8, ll. 29-43 and col. 9, ll. 34-57, usage pattern/performance data associated with past tenants as well as a new tenant)
wherein based on a determination of historical performance data recorded over a period of time, the system can determine a priority or ordering of jobs, or otherwise optimize the execution of activation plans associated with a particular tenant, or across a sequence of activation plans associated with multiple tenants. (col. 8, ll. 29-43 and col. 9, ll. 34-57, based on the usage pattern/performance data associated with past tenants as well as a new tenant, a model is selected and further adjusted for performing certain tasks for a tenant)

Claim 6.	Kappor teaches:	
A method for use with an analytic applications environment, for controlling an order of running jobs associated with a data pipeline process and flow of data, comprising:
providing, at a computer including one or more processors, access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants; (col. 3, l. 26-col. 4, l. 5; FIG. 1, a customer’s task is processed by extracting data from “data sources 102, 104, and 106” and loading data “into data warehouse 134” in data tier 120)
wherein a data pipeline or other processing component performs at least one of an extract, transform, load or other data pipeline process to extract data from an enterprise application or database environment, to be loaded into a data warehouse;; (col. 3, l. 26-col. 4, l. 315; FIG. 1, ETL application 110 is used “for extracting data from temporary staging 132, potentially performing one or more data transformations on the extracted data, and loading the transformed data into data warehouse 134”)
wherein each tenant can be associated with an activation plan that is used by the system to control operation of the data pipeline or process, or services, to address requirements of that tenant; (col. 7, ll. 26-45, col. 8, ll. 29-43, an activation plan is a model related to, for example, job scheduling, job prioritization, data mart creation, etc., used for performing certain tasks for a tenant)
wherein over a period of time, the system collects or records historical performance data associated with a plurality of activation plans for one or more tenants; and (col. 7, ll. 26-45, col. 8, ll. 29-43 and col. 9, ll. 34-57, usage pattern/performance data associated with past tenants as well as a new tenant)
wherein based on a determination of historical performance data recorded over a period of time, the system can determine a priority or ordering of jobs, or otherwise optimize the execution of activation plans associated with a particular tenant, or across a sequence of activation plans associated with multiple tenants. (col. 8, ll. 29-43 and col. 9, ll. 34-57, based on the usage pattern/performance data associated with past tenants as well as a new tenant, a model is selected and further adjusted for performing certain tasks for a tenant)

Claim 11.	Kappor teaches:	
A non-transitory computer readable storage medium having instructions thereon, which when read and executed by a computer including one or more processors cause the computer to perform a method, comprising:
providing, at a computer including one or more processors, access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants; (col. 3, l. 26-col. 4, l. 5; FIG. 1, a customer’s task is processed by extracting data from “data sources 102, 104, and 106” and loading data “into data warehouse 134” in data tier 120)
wherein a data pipeline or other processing component performs at least one of an extract, transform, load or other data pipeline process to extract data from an enterprise application or database environment, to be loaded into a data warehouse; (col. 3, l. 26-col. 4, l. 315; FIG. 1, ETL application 110 is used “for extracting data from temporary staging 132, potentially performing one or more data transformations on the extracted data, and loading the transformed data into data warehouse 134”)
wherein each tenant can be associated with an activation plan that is used by the system to control operation of the data pipeline or process, or services, to address requirements of that tenant; (col. 7, ll. 26-45, col. 8, ll. 29-43, an activation plan is a model related to, for example, job scheduling, job prioritization, data mart creation, etc., used for performing certain tasks for a tenant)
wherein over a period of time, the system collects or records historical performance data associated with a plurality of activation plans for one or more tenants; and (col. 7, ll. 26-45, col. 8, ll. 29-43 and col. 9, ll. 34-57, usage pattern/performance data associated with past tenants as well as a new tenant)
wherein based on a determination of historical performance data recorded over a period of time, the system can determine a priority or ordering of jobs, or otherwise optimize the execution of activation plans associated with a particular tenant, or across a sequence of activation plans associated with multiple tenants. (col. 8, ll. 29-43 and col. 9, ll. 34-57, based on the usage pattern/performance data associated with past tenants as well as a new tenant, a model is selected and further adjusted for performing certain tasks for a tenant)

Claim 2.	The system of claim 1, wherein historical data points are determined from an actual run of activation plans at various grains for different stages of the data pipeline process, and wherein the system then uses the historical data to estimate the time for current or upcoming tasks, and (Kappor, col. 6, l. 56-col. 7, l. 25; col. 7, ll. 26-45, col. 8, ll. 29-43 and col. 9, ll. 34-57, usage data pattern is actual usage data recorded to be analyzed for generating a model for a task requested by a new tenant, e.g., when to start or end the requested task efficiently) 
thereafter organize various tasks to run in sequence and/or in parallel, to provide a minimum time to run a particular activation plan. (Kappor, col. 6, l. 56-col. 7, l. 25, wherein, “a customer may run a particular BI report at 8 AM every morning, which accesses three particular data tables. The approaches 20 described herein allow for the automated scheduling of jobs which refresh the data tables in question with the most current data prior to 8 AM, including taking the time to perform the job which retrieves the data. If the job requires one hour, then the job is scheduled for approximately 7 AM” indicates that a minimum time is considered for running various tasks in sequence)
Claims 7 and 12 are rejected under the same rationale as claim 2.

Claim 5.	The system of claim 1, wherein the analytic applications environment is provided within a cloud computing environment. (Kappor, col. 13, ll. 55-67, “the one or more processors may also operate to support 60 performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS)”)
Claims 10 and 15 are rejected under the same rationale as claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kappor in view of Albrecht, “Managing ETL Processes” (Albrecht).

Claim 3.	Kappor taught the system of claim 1. 
 Albrecht teaches wherein the system identifies common objects to be processed between various activation plans for a tenant that are scheduled to run around the same time, and then executes the steps for common objects together. (Albrecht, p. 1, right col., p.2, left col., p. 3, sec. 3, wherein common objects such as “shared data sources, same data targets, common sub-processes and stages configured in an equal or similar way” in a single ETL or multiple ETLs are identified for being processed together using ETL Management operators) 
Kappor, col. 4, ll. 32-40, generates data marts based on the common objects accessed for processing a customer’s task. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for identifying common objects to be processed between various activation plans for a tenant that are scheduled to run around the same time, and then executes the steps for common objects together because doing so would increase usability of Kappor by managing ETLs including “common sub-processes, shared data sources and targets, and same or similar operations” and running similar processes together by merging them in a single process.
Claims 8 and 13 are rejected under the same rationale as claim 3.

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kappor in view of Moorthi et al., Pub. No.: US 2012/0131591 (Moorthi).

Claim 4.	Kappor teaches:
The system of claim 1, wherein the system takes into consideration activation load plan timings across tenants, and then orders a sequence of running tasks, to ensure that activation plans for a plurality of tenants complete within a desired loading window. (col. 5, ll. 63-67, wherein “Cross tenant usage analyzer 196, as broadly used herein, refers to one or more processes for receiving and analyzing data describing usage data related to multiple tenants” and col. 6, l. 56-col. 7, l. 25, wherein, “a customer may run a particular BI report at 8 AM every morning, which accesses three particular data tables. The approaches 20 described herein allow for the automated scheduling of jobs which refresh the data tables in question with the most current data prior to 8 AM, including taking the time to perform the job which retrieves the data. If the job requires one hour, then the job is scheduled for approximately 7 AM” indicates a sequence of tasks are performed by considering timings across tenants/customers for completing a task in a desired loading window.
Kappor did not specifically teach the ordering a sequence of running tasks on a number of virtual machines.
Moorthi discloses ordering a sequence of running tasks on a number of virtual machines. (Moorthi, ¶¶ 113, 260-261, wherein the system computes allocation of resources/virtual machines for submitted jobs that minimizes cost, completion time, or “any desired objective function. In some examples, the objective functions provided determine lowest cost, fastest completion, or a fastest completion given a maximum cost per unit of computation”)
Kappor, col. 13, ll. 55-67, provides for ETLs processes as "software as a service" (SaaS)” and Moorthi, ¶ 10, process customers’ tasks “in response to at least one of predicted load, historical load, service level guarantee”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for ordering a sequence of running tasks on a number of virtual machines because doing so would explicitly provide for taking advantage of virtual machine technology for creating virtual machines and performing tasks within a defined constrain.
Claims 9 and 14 are rejected under the same rationale as claim 4.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Mehra et al., Pub. No.: US 2015/0186481
Abstract: An ETL system for extracting transactional data from a plurality of source machines is provided. The ETL system includes a data query module configured to provide an interface to enable a data analyst to define an input query to extract transactional data, which is present on a plurality of source machines. The source machines form a multi-tenant system and each source machine is identified by a unique tenant identifier. The system also includes a query parsing module coupled to the data query module and configured to deconstruct the input query to create a tree structure. The tree structure comprises a plurality of distinct queries. The system further includes a data extraction module coupled to the query parsing module and configured to extract transactional data based on the distinct queries and copy the transactional data to a destination system wherein the transactional data comprises a plurality of data types.
[0067] The techniques described herein have several advantages including the capability to add and/or remove one or more source machines or destination machines easily. The system further allows each migration task to execute independently and conforms to a common interface. The system also allows for parallel or sequential execution of queries. This modular approach also extends to detection of schema modifications. Further, the changes in individual data locations, such as tables are automatically detected at run time and only such tables are recreated on the destination with the new schema. In addition, the system further allows the migrating of the incremental changes in the data.
Shukla et al., “RIoTBench: A Real-time IoT Benchmark for Distributed Stream Processing Platforms”:
There are additional dimensions of the streaming dataflow that can determine its performance on a DSPS. Tasks may be data parallel, in which case, it can be allocated concurrent resources (threads, cores) to process messages in parallel by different instances the task. This is typically possible for tasks that do not maintain state across multiple messages. The number of tasks in the dataflow graph indicates the size of the streaming application. Tasks are mapped to computing resources, and depending of their degree of parallelism and resource usage, it determines the cores/VMs required for executing the application. The length of the dataflow is the latency of the critical (i.e., longest) path through the dataflow graph, if the graph does not have cycles. This gives an estimate of the expected latency for each message and also influences the number of network hops a message on the critical path has to take in the cluster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159